Case 1:20-cv-01723-MN Document 11-1 Filed 01/27/21 Page 1 of 9 PageID #: 294




                     Exhibit A
        Case 1:20-cv-01723-MN Document 11-1 Filed 01/27/21 Page 2 of 9 PageID #: 295




                                                                          UNITED STATES EPARTMENT OF COMMERCE
                                                                          Patent and Trademark Office
                                                                          Address:   COMMISSIONER OF PATENTS AND TRADEMARK
                                                          4s                         Washington, D.C. 20231

               APPLICATION NO.          FILING DATE               FIRST NAMED INVENTOR                      ATTORNEY DOCKET NO.
                      18 /87:,975              06/12/97     N.ZM                                       1-         Ui     7-C3-


                                                                                                          EXAMINER                          I
                             iNs:' (
                         SE LOW_.
                     1"OWN              Nt:'          l:' (i 1(1:1i:RLW                              ART
                                                                                                      UNIT    - AER NUMBER

                              f=1=Ni4II:1F7;                                                     ART UNIT     j    PAPER NUMBER



                                                                                             DATE MAILED:
                                                                                                                   12       4     h/a9
                                                                                                                                   :




           Please find below and/or attached an Office communication concerning this application or
           proceeding.
                                                                                           Commissioner. of Patents and Trademarks




    PTO-90C (Rev. 2/95)                                                                                                 1- File Copy
    *U.S. GPO: 1998-437-638/80022




i


                                                                                                                                       A1
           Case 1:20-cv-01723-MN Document 11-1 Filed 01/27/21 Page 3 of 9 PageID #: 296




                                                                        __
                                                                         Application No.               Applicant(s)
                                                                                                                                                                I
                                                                              08/875,975                                        Nazem et al.
                      Office Action Summary                               Examiner
                                                                                              ,,                      .    ,
                                                                                                                          Group Art Unit
                                                                                        Paul R. Lintz                          2771
                                                                                                  _   ~__

      ] Responsive to communication(s) filed on Jun 12, 1997

     O This action is FINAL.
     O Since this application is in condition for allowance except for formal matters, prosecution as to the merits is closed
         in accordance with the practice under Ex parte Quayle, 1935 C.D. 11; 453 0.G. 213.
     A shortened statutory period for response to this action is set to expire     3      month(s), or thirty days, whichever
     is longer, from the mailing date of this communication. Failure to respond within the period for response will cause the
     application to become abandoned. (35 U.S.C. § 133). Extensions of time may be obtained under the provisions of
     37 CFR 1.136(a).

     Disposition of Claims
              Claim(s) 1-9                                                                                  is/are
                                                                                                               _
                                                                                                                   pendingv in the application.
                                                                                                                   -                - -



              Of the above, claim(s)                                                                     is/are withdrawn from consideration.

         F Claim(s)                                                                                               is/are allowed.

         [] Claim(s) 1-7 and 9                                                                                is/are rejected.
                                                                                                                            -
                                                                                                             -is/are allowed.
         N  Claim(s) 8                                                                                        is/are obiected
                                                                                                              is_ r o_ ctd, o
                                                                                                                               to.
         [] Claims
         O Claims                                                                       are subject to restriction or election requirement.

    Application Papers
          ] See the attached Notice of Draftsperson's Patent Drawing Review, PTO-948.
          ] The drawing(s) filed on                            is/are objected to by the Examiner.
         O]The proposed drawing correction, filed on                                     is        IOpproved              ibisapproved.
         O The specification is objected to by the Examiner.
          ] The oath or declaration is objected to by the Examiner.

    Priority under 35 U.S.C. § 119
         F] Acknowledgement is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d).
            SAll ] Some* F None of the CERTIFIED copies of the priority documents have been
                   ] received.
                  ]    received in Application No. (Series Code/Serial Number)
                   ] received in this national stage application from the International Bureau (PCT Rule 17.2(a)).
              *Certified copies not received:
         F Acknowledgement is made of a claim for domestic priority under 35 U.S.C. § 119(e).
    Attachment(s)
         ®I Notice of References Cited, PTO-892
         O Information Disclosure Statement(s), PTO-1449, Paper No(s).
         ] Interview Summary, PTO-413
         O Notice of Draftsperson's Patent Drawing Review, PTO-948
         ] Notice of Informal Patent Application, PTO-152




                                              --- SEE OFFICE ACTION ON THE FOLLOWING PAGES ---
U. S. Patentand TrademarkOffice
PTO-326 (Rev. 9-95)
F                                                           Office   Action   Summary                                             Part    of Paper   No.   4




                                                                                                                                                           A2
Case 1:20-cv-01723-MN Document 11-1 Filed 01/27/21 Page 4 of 9 PageID #: 297




   Application/Control Number: 08/873,975                                                                              Page 2
   Art Unit: 2771                                                                                                   017887-3


    1.     Claims 1-9 are submitted for examination.
                                           Claim Rejections - 35 USC § 102
   2.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the
   basis for the rejections under this section made in this Office action:
           A person shall be entitled to a patent unless --
           (a) the invention was known or used by others in this country, or patented or described in a printed publication in
           this or a foreign country, before the invention thereof by the applicant for a patent.

   3.      Claims 1 and 4 are rejected under 35 U.S.C. 102(a) as being anticipated by Garris ("Grab
   that Database").
   4. As to claim 1, Garris disclosed: a) a database of user configurations (page 45, lines 28-31); b)
   means for obtaining information from the user referencing a record in the database of user
   configurations (page 45, lines 32-36); c) means for generating a template based upon the record
   for the user (page 48, line 49 - page 49, line 5) ; d) a plurality of user processes, one process per
   user accessing the server system (WebObjects was on the Internet); e) a shared memory and a
   data structure for storing dynamic information (page 45, line 32 - page 46, line 4); f) response
   means for responding to a request with an information page containing dynamic information from
   the data structure (page 45, line 32 - page 46, line 4).
    5.      As to claim 4, Garris disclosed inherently caching templates (page 45, line 32 -37; page
    48, line 49 - page 49, line 5).
                                           Claim Rejections - 35 USC § 103
    6.      The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness
    rejections set forth in this Office action:
            (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in
            section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are
            such that the subject matter as a whole would have been obvious at the time the invention was made to a person
            having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the
            manner in which the invention was made.




                                                                                                                                   A3
    Case 1:20-cv-01723-MN Document 11-1 Filed 01/27/21 Page 5 of 9 PageID #: 298



                                                                                  0




       Application/Control Number: 08/873,975                                                         Page 3
       Art Unit: 2771                                                                               017887-3


                 This application currently names joint inventors. In considering patentability of the claims
       under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was
       commonly owned at the time any inventions covered therein were made absent any evidence to
       the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor
       and invention dates of each claim that was not commonly owned at the time a later invention was
       made in order for the examiner to consider the applicability of 35 U.S.C. 103© and potential 35
I
       U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).
       7.        Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Garris.
       8.     As to claim 5, Garris did not teach a cache, however, such a cache would have been
      obvious for one of ordinary skill in the art of computers to have used in order to speed retrieval of

I     stored templates.
      9.      Claims 2-3, and 5-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over
      Garris as applied to claims 1 and 4 and further in view of Herz et al. (US 5,754,938).
       10.    As to claim 2 and 3, Garris did not teach a plurality of servers with means for assigning
      one of a plurality of servers to users who send requests, but do not have an associated user
      process.
       11.    Herz taught a plurality of servers (Figure 1, Figure 2) which assigned a user to an
      information server on the Internet.
      12.     It would have been obvious for one of ordinary skill in the art of computers to have used
      the invention of Garris with the plurality of information servers of Herz et al. In order to have
      ease of bypassing the CGI servers on the Internet and to directly access the information servers
      with a computer program such as WebObjects taught by Garris.
      13.     As to claim 6, Hetz et al taught demographic profiles for users (Column 35, line 56-63)
      reasons for combining Herz and Garris were given previously.
      14.     As to claim 7, Herz taught a default demographic profile (Column 56, line 8-23; Column
      52, line 4-6; Column 64, line 38-43) for a news clipping service which included weather, news,
      and sports.




                                                                                                                A4
Case 1:20-cv-01723-MN Document 11-1 Filed 01/27/21 Page 6 of 9 PageID #: 299




  Application/Control Number: 08/873,975                                                       Page 4
  Art Unit: 2771                                                                             017887-3


  15.     As to claim 9, Garris and Herz taught all the features of this claim, having taught a news
  clipping service (Column 55, line 38-47; (Column 56, line 8-23; Column 52, line 4-6; Column
  64, line 38-43) with stock prices, news, weather, and sports.
                                       Allowable Subject Matter
  16.     Claim 8 is objected to as being dependent upon a rejected base claim, but would be
  allowable if rewritten in independent form including all of the limitations of the base claim and any
  intervening claims.
  17.     The following is a statement of reasons for the indication of allowable subject matter: As
  to claim 8, Applicant's particular means including translating, comparing, and determining
  threshold distance means, together with the other limitations of the claim 8 and the claims upon
  which it depends, were not disclosed by, would not have been obvious over, nor would have been
  fairly suggested by the prior art of record.
                                                 Conclusion
  18.     The prior art made of record and not relied upon is considered pertinent to applicant's
  disclosure.
  19.     Herz et al. (US 5,754,938; US 5,754,939; US 5,835,087) disclosed customizing web
  pages using user profiles. The patents are highly relevant to Applicant's claimed invention.
  20.    Dasan (US 5,761,662) disclosed a personalized information retrieval service using a user
  profile. The Abstract and Disclosure are highly relevant.
  21.    Funk (US 5,793,497) disclosed delivering personalized information to users with
  electronic mail. The Abstract and Disclosure are highly relevant.
  22.     Shane (US 5,793,972) disclosed creating personalized web pages with user profile data.
  The Abstract and Disclosure are highly relevant.
  23. Garris ("Grab that Database") is highly relevant and was used to reject claims.




                                                                                                          A5
Case 1:20-cv-01723-MN Document 11-1 Filed 01/27/21 Page 7 of 9 PageID #: 300




   Application/Control Number: 08/873,975                                                        Page 5
   Art Unit: 2771                                                                             017887-3


                                       POINTS OF CONTACT


          Any inquiry concerning this communication or earlier communications from the examiner
   should be directed to Dr. Paul R. Lintz whose telephone number is (703) 305-3832. The
   Examiner can normally be reached on Mondays through Fridays from 8:00 am until 4:30 pm.
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
   Thomas Black, can be reached at (703) 305-9707. The fax phone number for Art Unit 2307 is
   (703) 305-9731.. NOTE: Documents transmitted by facsimile will be entered as official
   documents on the file wrapper unless clearly marked "DRAFT".
          Any inquiry of a general nature or relating to the status of this application should be
   directed to the Group receptionist whose telephone number is (703) 305-9600.




                                            -   --




                                                                                                          A6
Case 1:20-cv-01723-MN Document 11-1 Filed 01/27/21 Page 8 of 9 PageID #: 301




    Application/Control Number: 08/873,975                                                    Page 6
    Art Unit: 2771                                                                          017887-3


          Any response to this action should be mailed to:



                         Commissioner of Patents and Trademarks

                         Washington, D.C. 20231



                 or faxed to:



                         (703) 308-9051, (for formal communications intended for entry)



                 Or:



                         (703) 305-9724 (for informal or draft communications, please label

                         "PROPOSED" or "DRAFT")



                 Hand-delivered responses should be brought to Crystal Park II, 2121 Crystal Drive,

                 Arlington. VA., Sixth Floor (Receptionist).




           Paul R. Lintz
                                                                          /$      -~"
          Patent Examiner                                                      )~9r\f~
          Art Unit 2307
                                                                                    .b
          December 18, 1998




                                                                     __



                                                                                                       A7
          Case 1:20-cv-01723-MN Document 11-1 Filed 01/27/21 Page 9 of 9 PageID #: 302




                                                                                  08/87975                                  Nazem et al.
                 Notice of References Cited                                 Examiner                                  Group Art Unit
                                                                                          Paul R. Lintz                    2771                      Page 1 of 1

                                                                  U.S. PATENT DOCUMENTS
             I                          r_
                     DOCUMENT NO.              DATE                                              NAME                                   CLASS             SUBCLASS

     A                5,754,938              05/1908                                          Herz et al                                    455                4.2
     B                5,754,939              05/1 998                                        Hertz et al.                                   455                4.2

     c                5,761,662              06/1998                                            Dasan                                       707                10

     o                5,793,497              08/1998                                            Funk                                        358                402

     Ei               5,793,972              08/1998                                            Shane                                       395           200.49

     F                5,835,087              .11/1998                                        Herz et al.                                    345                327
     G!

     H




      K                                                                                                                                              j

      L

     M

                                                                FOREIGN PATENT DOCUMENTS

                     DOCUMENT NO.               DATE                    COUNTRY                                NAME                         CLASS         SUBCLASS
      OI




      N                                  R




      S

      T

                                                                   NON-PATENT DOCUMENTS

                                             DOCUMENT (Including Author, Title, Source, and Pertinent Pages)                                                   DATE

                 Garris, John,-;"Grab That Database", PC Magazine, Vol. 15, No. 15, 10 September 1996, p. NE1-NE7.
         u                                                                                                                                                9/1996



         iV




      x




U. S. Patent and TrademarkOffice
PTO-892 (Rev. 9-95)                                              Notice of References Cited                                     Part   of    Paper       No.         4




                                                                                                                                                                         A8
